Citation Nr: 1706304	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-02 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic diarrhea.

2.  Entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic tension headaches.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tiredness, now claimed as chronic fatigue syndrome (CFS), and, if so, whether service connection for CFS, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117, is warranted.   

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for immune system disability, and, if so, whether service connection for an immune disorder, to include Lupus, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117, is warranted.   

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for teeth condition, now claimed as a dental disorder, and, if so, whether service connection for a dental disorder is warranted.   

6.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for gum disease.

8.  Entitlement to an initial rating in excess of 10 percent for chronic diarrhea.

9.  Entitlement to an initial compensable rating for chronic tension headaches.

10.  Entitlement to an initial higher rating for arthralgia right shoulder, evaluated as 10 percent disabling prior to January 31, 2013, and 30 percent disabling thereafter. 

11.  Entitlement to an initial higher rating for arthralgia left shoulder evaluated as 10 percent disabling prior to January 31, 2013, and 20 percent disabling thereafter. 

12.  Entitlement to an initial rating in excess of 10 percent for foot arthralgia, first metacarpophalangeal joint.  

13.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, including service in the Southwest Asia theatre of operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the September 2010 rating decision, the RO granted service connection for chronic diarrhea, rated as 10 percent disabling, and chronic tension headaches, rated as noncompensable, effective November 30, 2009, the date of claim.  The RO also denied service connection for gum disease, dental condition, chronic skin lesions, immune system problems and chronic fatigue (tiredness).  The Veteran appealed the ratings and effective dates assigned for chronic diarrhea and chronic tension headaches as well as the denial of all the service connection issues on appeal.  Subsequently, in the April 2012 rating decision, the RO granted service connection for right shoulder arthralgia, rated as 10 percent disabling, left shoulder arthralgia, rated as 10 percent disabling, and foot arthralgia, rated as 10 percent disabling, all effective November 30, 2009.  The Veteran appealed the initial ratings assigned.  

By rating decision in March 2015, the RO increased the right and left shoulder disability ratings to 30 percent and 20 percent respectively, effective January 31, 2013.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.  App. 35, 39 (1993).  The issues therefore remains in appellate status and have been characterized as set forth on the front page of this decision.   

In November 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the electronic record.  

At that time, the Veteran submitted additional medical evidence along with a waiver of RO consideration of such evidence.  As such, the Board may properly consider this evidence.  

In a May 2015 rating decision, the RO denied service connection for metastatic squamous cell carcinoma (claimed as lymph node cancer).  In April 2016, the Veteran submitted a notice of disagreement (NOD) with respect to this decision.  The RO has not issued a statement to the case with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

The issues of entitlement to service connection for a dental disorder, skin disorder, and gum disease and the issues of entitlement to higher initial ratings for chronic diarrhea, chronic tension headaches, arthralgia right shoulder, arthralgia left shoulder and foot arthralgia, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the November 2016 Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic diarrhea.

2.  Prior to the promulgation of a decision in the appeal, at the November 2016 Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic tension headaches.
    
3.  In a March 1999 rating decision, the RO denied service connection for tiredness, immune system disability and teeth condition; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

4.  The additional evidence received since the March 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for tiredness, now claimed as tiredness, immune system disability and teeth condition.

5.  The Veteran had active military service in the Southwest Asia Theater of operations.

6.  The Veteran's CFS was incurred in service or resulted from a medically unexplained chronic multisymptom illness.

7.  The Veteran's immunity disorder has been attributed to a known clinical diagnosis.

8.  An immunity disorder, to include Lupus, is a congenital or hereditary disorder and there is no evidence of aggravation in service, to include service in the Southwest Asia theatre of operations.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic diarrhea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic tension headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The March 1999 rating decision that denied service connection for tiredness, immune system disability and teeth condition, disability is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2016)].

4.  The additional evidence received since the March 1999 rating decision is new and material, and the claims for service connection for tiredness, now claimed as CFS, immune system disability and teeth condition are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for CFS, as part of an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102 , 3.303, 3.317 (2016).

6.  The criteria for service connection for an immunity disorder, diagnosed as Lupus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the November 2016 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic diarrhea and chronic tension headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

III.  New and Material Evidence

The Veteran is seeking to reopen his claims for service connection for tiredness, immune system disability and teeth condition.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 1998, the Veteran filed a claim seeking service connection for tiredness, immune system disability and teeth condition; all claimed as due to an undiagnosed illness.  In a March 1999 rating decision, the RO denied these claims because there was no evidence of chronic conditions.  The Veteran was informed of his appellate rights, but he did not initiate an appeal from this decision.  Further, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the March 1999 decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2015)].

In November 2009, the Veteran submitted a new claim for chronic fatigue, immune system problems and dental condition.  Although the Veteran now claimed chronic fatigue as opposed to tiredness, the Board finds that the current claim to reopen is not based on a separate or distinct diagnosis, symptoms or facts from the Veteran's initial claim.  Moreover, the claims for service connection for immune system problems and dental condition are also not based on different disabilities.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, new and material evidence is required to reopen the Veteran's claims of entitlement to service connection.   

Since the March 1999 rating decision, additional evidence has been associated with the claims file, including additional statements and Board hearing testimony from the Veteran; additional private and VA clinical records; and VA examinations and private medical opinions.  Importantly, a September 2011 VA examination diagnosed chronic fatigue of uncertain etiology likely secondary to Gulf War syndrome.  Moreover, private opinions in October 2010, May 2014 and November 2016 also show a diagnosis of CFS.  Further, an October 2014 VA examination shows that the Veteran's immunity disorder has been diagnosed as Lupus.   

Moreover, at the Board hearing, the Veteran testified that he had to have 16 crowns put in due to his dental condition.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, the lay and medical evidence indicate that the Veteran suffers from current chronic conditions, which was the basis for the prior denial.  Thus, the evidence received since the March 1999 rating decision is new and material as it is not redundant of evidence already in the record in March, and relates to the unestablished fact of whether the Veteran had current chronic disorders that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for tiredness, immune system disability and teeth condition are reopened.  38 U.S.C.A. § 5108.

IV.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as Lupus erythematosus, systemic, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In the alternative, the Veteran has also asserted that his disorders were due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  Service records show that the Veteran had service in the Southwest Asia theatre of operations and, in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R.  § 3.317.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2021).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Fatigue Syndrome

In light of reopening the claim for tiredness, the Board now turns to whether service connection for CFS, to include as due to an undiagnosed illness, is warranted on the merits.  The Veteran asserts that he began feeling symptoms of fatigue in 1991 that have continued to the present.  

Service treatment records are silent with respect to any complaints, findings or diagnoses pertaining to fatigue. 

The Veteran filed his current claim for service connection in November 2009.  In support of his claim, the Veteran submitted a February 2009 statement from his then employer, which indicated that the Veteran could no longer perform his current position due to the fatigue that he experienced.  He also submitted a statement from his mom, which stated that the Veteran had to spend a lot of his time sleeping and had less energy to do physical activities.  Private treatment records in 2009 and 2010 show complaints of tiredness.  

The Veteran was afforded a VA examination in July 2010.  The Veteran again reported chronic fatigue.  After examining the Veteran, the examiner diagnosed chronic fatigue of unknown etiology by history since 1991.  However, the examiner indicated that it was not typical of chronic fatigue syndrome or fibromyalgia.  

In support of his claim, the Veteran submitted an October 2010 private opinion by J.F., D.O.  Dr. J.F.  noted that the Veteran had been suffering from chronic fatigue and was comfortable with diagnosing the Veteran with CFS due to his service in the Gulf War.  

The Veteran underwent another VA examination November 2010 and the examiner again indicated the Veteran's fatigue was not atypical of CFS or fibromyalgia.  However, at a September 2011 VA examination, the examiner diagnosed chronic fatigue of uncertain etiology, likely secondary to undiagnosed illness of Gulf War syndrome.  

Subsequent, private opinions by Dr. J.F. in November 2014 and November 2016 again diagnosed the Veteran with CFS due to his Gulf War service.  

Based on a review of the evidence, the Board concludes that service connection for chronic fatigue syndrome is warranted.  As discussed above, the Veteran served during the Persian Gulf War and chronic fatigue syndrome is considered to be a medically unexplained chronic multisymptom illness. 

The Board notes that the Veteran's medical conditions and related symptoms are complex.  However, the Veteran has consistently reported that he had symptoms of fatigue that began in approximately 1991 (post-deployment).  The Veteran's contentions are sufficient to establish that the onset of his chronic fatigue syndrome began during service or soon after service separation.  The Board recognizes that the July 2010 and November 2010 examinations indicated that the Veteran did not meet the criteria for CFS.  However, the September 2011 VA examination and the private opinions all provided that the Veteran met the criteria for CFS due to his service in the Gulf War.  Moreover, the remaining evidence of record, to include 2010 VA examination reports, do not affirmatively attribute the chronic fatigue syndrome to any other supervening condition or event. 

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran has currently diagnosed CFS.  Accordingly, when resolving reasonable doubt in the Veteran's favor, and in considering the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, as well as the pertinent medical evidence of record, the Board finds that it is at least as likely as not that he has chronic fatigue syndrome that was incurred in service.  Therefore, the claim for service connection for chronic fatigue syndrome, is granted pursuant to 38 C.F.R. § 3.317 (2016). 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R.  § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Immunity Disorder, to include Lupus

In light of reopening the claim for an immunity disability, the Board now turns to whether service connection for an immunity disorder, to include as due to an undiagnosed illness, is warranted on the merits.  The Veteran essentially asserts that his immunity disorder is due to his service in the Southwest Asia theatre of operations.  In support of his claim, the Veteran submitted an April 2011 statement from his wife, which indicated that she had met the Veteran 12 years prior in 1999 and became aware of his low immunity at that time.  She also reported that his disorder had gotten progressively worse.  

Again, service treatment records are silent with respect to any complaints, findings or diagnoses pertaining to an immunity disorder.

Post-service private treatment records approximately in July 2005 showed that the Veteran was HLA-B27 positive.  

The November 2010 VA examiner noted that the Veteran's private rheumatologist gave an impression of chronic arthralgia with HLA B27 positive.

The October 2010, November 2014 and November 2016 private opinions all indicated that the Veteran suffered from a severe lowered immunity condition, which the examiner attributed to Gulf War syndrome.  

The Veteran was afforded a VA examination in October 2014.  The Veteran's claims file was reviewed.  The examiner indicated that the Veteran was diagnosed with Lupus in 1994.  The Veteran reported that his function varies based on how badly his joints hurt related to his Lupus.  The examiner opined that the Veteran's immunity disorder, diagnosed as Lupus and a positive HLA-B27 test, were not triggered by an environmental influence.  The examiner opined that Lupus was not related to the Veteran's service and his condition was more related to a hereditary condition.  In an addendum opinion, the examiner reiterated that the cause of the joint pain in the feet and shoulders was more likely than not related to the Lupus/inflammatory arthropathy than an in-service event and more likely than not related to a congenital/hereditary condition.  

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the medical evidence shows that Veteran's immunity symptoms have been attributed to a known clinical diagnosis; therefore, service connection for any such disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

Based on the evidence of record, the Board finds that service connection for an immunity disorder, diagnosed as Lupus, is not warranted.  In this regard, the highly probative October 2014 VA examination with opinion clearly found that the Veteran's immunity disorder, diagnosed as Lupus, was not related to the Veteran's service, to include his service in the Gulf War.  Rather, the examiner found that it was a hereditary or congenital condition.  

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, as noted above, service treatment records are silent with respect to any complaints, findings or diagnoses pertaining to an immunity disorder.  Moreover, there is no competent medical evidence of an immunity disorder until many years after service.  In turn, there is simply no competent evidence of aggravation of the Veteran's disease while in service.  As there is no evidence of aggravation of the Veteran's congenital/hereditary disease in service, service connection is not permitted as a matter of law.  

Further, while the Veteran's private physician has attributed the Veteran's lowered immunity condition to Gulf War syndrome, again as the Veteran's immunity disorder has a known clinical diagnosis, service connection for any such disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  Moreover, the examiner did not specifically address the Veteran's Lupus or offer an etiological opinion.  As such, the private examiner's opinion has no probative value and is outweighed by the October 2014 VA examination with opinion.
  
The Veteran may believe that his current immunity problems are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for an immunity disorder, diagnosed as Lupus.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

The appeal pertaining to the issue of entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic diarrhea is dismissed.  

The appeal pertaining to the issue of entitlement to an effective date prior to November 30, 2009, for the award of service connection for chronic tension headaches is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for tiredness is reopened and service connection for chronic fatigue syndrome is granted.

New and material evidence having been received, the claim of entitlement to service connection for immunity disability is reopened; however, service connection for and immunity disorder, to include Lupus, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims for teeth disorder and gum disease, at the Board hearing, the Veteran testified that these conditions were secondary to his metastatic squamous cell carcinoma.  As noted above, the issue of service connection for metastatic squamous cell carcinoma has been appealed by the Veteran.  As such, as any decision with respect to the claim for service connection for metastatic squamous cell carcinoma may affect the Veteran's claims for teeth disorder and gum disease, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, it follows that, any Board action on these claims, at this juncture, would be premature. Hence, a remand of these issues is warranted.

The Veteran also asserts that his current skin disorder is due to his service in the Southwest Asia theatre of operations.  In the alternative, he has also indicated that his skin problems could be directly attributed to environmental exposures.  As noted above, signs or symptoms that may be manifestations of undiagnosed illness include signs or symptoms involving skin.  See 38 C.F.R. § 3.317(b).  However, the Veteran has not been afforded a VA examination with respect to this disorder.  Moreover, the Veteran has reported skin rashes that come and go since his return from the Southwest Asia theatre of operations.  See Jandreau, cited above.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature, extent and etiology of any current skin disorder.

Moreover, the Veteran is also seeking initial higher ratings for his service-connected chronic diarrhea, chronic tension headaches, right shoulder disorder (major), left shoulder disorder (minor), and foot disorder.  With respect to his chronic diarrhea and chronic tension headaches, the Veteran was most recently afforded a VA examination in September 2011, over five years ago.  Moreover, he was lasted afforded a VA examination in October 2014, over two years ago, with respect to his shoulder and foot disorders.  Importantly, at the Board hearing, the Veteran testified that his disorders had all increased in severity since the last VA examinations.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected disorders.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

As a final matter, at the Board hearing, the Veteran indicated that he continued to receive ongoing private treatment from Dr. J.L.  In light of the need to remand, the Veteran should also be provided an opportunity to identify and/or submit any additional private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an opportunity to identify and/or submit any other records of private treatment records that have not yet been associated with the claims file, to include those from Dr. J.L.

2.  After any outstanding records have been associated with the record, schedule the Veteran for a VA examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed skin disorder. 

The examiner should identify any objective evidence of the Veteran's claimed skin disorder; render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis; and, provide an opinion with respect to each currently diagnosed disorder as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's service, to include exposure to environmental hazards in the Southwest Asia theatre of operations.  

The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record.

3.  After any outstanding records have been associated with the record, the Veteran should be scheduled for appropriate VA examinations to determine the severity of his service-connected chronic diarrhea, chronic tension headaches, right shoulder disorder (major), left shoulder disorder (minor), and foot disorder.

The examiner(s) should also discuss the functional impact the Veteran's service-connected disorders have on his employment consistent with his education and occupational experience.  In offering such opinion, the examiner(s) should not take into consideration factors other than the Veteran's service-connected disorders (i.e., age or nonservice-connected disabilities).  

All opinions expressed should be accompanied by supporting rationale. 

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


